DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 4/20/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 12-17, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,257,498 to Nikkanen in view of US Patent Application Number 2016/0052621 by Ireland.

Regarding claim 1, Nikkanen discloses an engine nacelle (powerplant 12), the nacelle comprising an inlet portion having a duct wall (inner barrel 34) and an outer skin (outer barrel 36), the duct wall being annular around an axis and having a surface forming a radially-outer delimitation, the duct wall extending from a rounded inlet edge of the nacelle to the engine, a cavity located inside the inlet portion (annular chamber 48), a compressed air inlet leading into the cavity (nozzle 58), and an outlet fluidly connecting the cavity to the gas path (exhaust slots 68), the outlet having a plurality of apertures disposed circumferentially around the duct wall, the apertures sloping circumferentially (see vanes 66 in Figure 2).
Nikkanen does not disclose the engine being a turbofan, the duct wall forming a gas path upstream of a fan area.  However, this limitation is taught by Ireland.  Ireland discloses fluid outlets, paragraph 72 discloses “The best mode for carrying out this invention is an example of turbofan jet engine”, and Figure 8 shows array 144 being positioned in a gas path upstream of fan 143.  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Ireland in order to use the anti-icing systems in different types of aircraft power plants.

Regarding claim 2 (dependent on claim 1), Nikkanen does not disclose the apertures slope circumferentially by at least 10 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slope of the vanes 66 of whatever angle was necessary to produce the desired airflow in the inlet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6 (dependent on claim 1), Nikkanen discloses the plurality of apertures are delimited by a plurality of circumferentially-interspaced, radially-oriented vanes, the vanes sloping circumferentially (see vanes 66 in Figure 2).  

Regarding claim 7 (dependent on claim 1), Nikkanen discloses the plurality of apertures are defined by louvered holes (see vanes 66 and exhaust slots 68 in Figure 2).  

Regarding claim 8 (dependent on claim 1), Nikkanen discloses the inlet portion including a D-duct delimiting the cavity and forming the rounded inlet edge (see annular shell cavity 52 in Figure 1).  

Regarding claim 12, Nikkanen discloses a method of operating an engine, the method comprising:
Heating an inlet edge of a nacelle of the engine by circulating hot air in a cavity of the nacelle, thereby cooling the air (see column 5, lines 8-13);
Outputting the cooled air into an axisymmetric intake flow of the engine (through exhaust slots 68), including directing the outputted compressed air circumferentially, a tangential inertia of the outputted cooled air thereby generating a swirl in the intake flow (exhausting the air through the angled vanes 66 outputs the compressed air circumferentially, and the tangential airflow would then inherently generate a swirl in the intake flow).
Nikkanen does not disclose the engine being a turbofan, the duct wall forming a gas path upstream of a fan area.  However, this limitation is taught by Ireland.  Ireland discloses fluid outlets, paragraph 72 discloses “The best mode for carrying out this invention is an example of turbofan jet engine”, and Figure 8 shows array 144 being positioned in a gas path upstream of fan 143.  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Ireland in order to use the anti-icing systems in different types of aircraft power plants.

Regarding claims 13 (dependent on claim 12) and 14 (dependent on claim 12), Nikkanen does not disclose directing the outputted compressed air circumferentially in the angular rotation orientation of the fan or contrary to an angular rotation orientation of the fan.  However, it would be obvious to a person having ordinary skill in the art to modify Nikkanen to output the compressed air in the angular rotation orientation of the fan or contrary to an angular rotation orientation of the fan as a choice between the only two possible directions to output the air.

Regarding claim 15 (dependent on claim 12), Nikkanen does not explicitly disclose concentrating the swirl in a tip portion of the blades of the fan.  However, since the exhaust slots are in the inlet shell, the exhausted air would be positioned near the barrel, and therefore near a tip portion of the blades of the fan.

Regarding claims 16 (dependent on claim 15) and 17 (dependent on claim 16), Nikkanen does not disclose sustaining a swirl flow immediately upstream of the fan, within 5% of the length of the fan blades from the tip to a stem, wherein the swirl brings an effective angle of attack of the fan blades closer to an optimal angle of attack in the 5% of the length of the fan blades than in the remainder of the length of the fan blades.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the outlets, and therefore the swirl flow, wherever necessary to produce the desired airflow, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 20, Nikkanen discloses an engine comprising an engine core having a core gas path (flowpath 22) extending, in serial flow communication, across a compressor section (compression section 24), a combustor (combustion section 26), and a turbine section (turbine section 28), the engine core housed within a nacelle (nacelle 18), the nacelle having an annular front edge (inlet shell 42), the nacelle edge connecting an outer skin to an internal duct wall, the duct wall being annular around an axis and having a surface forming a radially-outer delimitation to an intake portion of gas path, the duct wall extending from a rounded inlet edge of the nacelle (see Figure 1), a cavity located inside the annular front edge (shell cavity 52), a compressed air inlet leading into the cavity (nozzle 58), and an outlet fluidly connecting the cavity to the gas path (exhaust slots 68), the outlet having a plurality of apertures disposed circumferentially around and through the duct wall (see Figure 2), the apertures sloping circumferentially (see vanes 66 in Figure 2), and a bleed air path connecting the compressor section to the compressed air inlet (column 4, lines 54-56 disclose “The conduit 56 extends between the diffuser case 25 of the gas turbine engine 16 and the shell cavity 52”).  
Nikkanen does not disclose the engine being a turbofan, the duct wall forming a gas path upstream of a fan area.  However, this limitation is taught by Ireland.  Ireland discloses fluid outlets, paragraph 72 discloses “The best mode for carrying out this invention is an example of turbofan jet engine”, and Figure 8 shows array 144 being positioned in a gas path upstream of fan 143.  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Ireland in order to use the anti-icing systems in different types of aircraft power plants.

Claims 3-5 and 10 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,257,498 to Nikkanen and US Patent Application Number 2016/0052621 by Ireland, in further view of US Patent Number 5,088,277 to Schulze.

Regarding claim 3 (dependent on claim 1), Nikkanen does not disclose the apertures further slope radially inwardly.  However, this limitation is taught by Schulze.  Schulze discloses an engine inlet cowl anti-icing system with vents 30 to exhaust the air into the airflow path, and Figure 2 shows vents 30 sloping inwardly.  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Schulze in order to help the gas exiting the apertures to transition more easily to the airflow within the duct.
Nikkanen and Schulze do not disclose sloping inwardly by between 3 and 45 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slope of whatever angle was necessary to provide the desired airflow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 4 (dependent on claim 1) and 5 (dependent on claim 4), Schulze further teaches the apertures are regularly circumferentially interspaced from one another (see Figure 3).
Schulze does not explicitly disclose the apertures being interspaced along at least ¾ of the circumference of the inner skin or along the entire circumference of the inner skin.  However, Figure 3 shows a sectional view of the inner skin that shows the vents 30 being interspaced along the entire section shown.  It would be obvious to a person having ordinary skill in the art to provide vents along the rest of the inner skin that isn’t shown.

Regarding claim 10 (dependent on claim 1), Schulze further teaches a step is formed in the duct wall (at vent 30), the step delimiting a first portion of the surface (upstream of vent 30) from a second portion of the surface (downstream of vent 30), the second portion of the surface being recessed relative to the first portion of the surface, the second portion of the surface extending away from both the step and the inlet edge, the outlet extending between the first portion of the surface and the second portion of the surface, through a height of the step (see Figure 2).

Claims 9 and 11 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,257,498 to Nikkanen and US Patent Application Number 2016/0052621 by Ireland, in further view of US Patent Application Number 2014/0263837 by Sternberger.

Regarding claim 9 (dependent on claim 8), Nikkanen does not disclose a compressed air distribution tube extending circumferentially around the D-duct, inside the cavity, the compressed air distribution tube including a plurality of apertures and being connected to the compressed air inlet.  However, this limitation is taught by Sternberger.  Sternberger discloses a nacelle inlet anti-ice device including a compressed air distribution tube 34 extending circumferentially around a D-duct, inside the cavity (see Figure 2), the compressed air distribution tube including a plurality of apertures and being connected to the compressed air inlet (see 42, 44, 46 in Figure 4).  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Sternberger in order to more evenly distribute the de-icing air throughout the cavity.

Regarding claim 11 (dependent on claim 1), Sternberger further teaches the inner duct wall has an acoustic panel (acoustic panels 28), the outlet being located along the surface, between the inlet edge and the acoustic panel (Figure 4 shows the junction between the D-duct formed by forward lip skin 20 and the adjacent barrel section forming a step, and Figure 2 shows this junction being located along the surface, between the inlet edge [on the left] and the acoustic panel 28).

Claims 18-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,257,498 to Nikkanen and US Patent Application Number 2016/0052621 by Ireland, in further view of US Patent Number 6,561,760 to Wadia.

Regarding claim 18 (dependent on claim 12), Nikkanen does not disclose performing said steps of heating and outputting during at least one of takeoff and climb conditions of operation of the turbofan engine.  However, this limitation is taught by Nadia.  Nadia discloses a hot air deicing system for the inlet of an aircraft engine, and column 5, lines 14-15 suggests that “Deicing is particularly useful during ground idle, takeoff, and landing”.  It would be obvious to a person having ordinary skill in the art to modify Nikkanen using the teachings from Wadia in order to deice the aircraft during takeoff.  

Regarding claim 19 (dependent on claim 18), Nikkanen and Wadia do not explicitly disclose discontinuing said generating a swirl prior to reaching, or during, a cruise condition of operation of the turbofan engine.  However, since Wadia suggests that “Deicing is particularly useful during ground idle, takeoff, and landing”, it would be obvious to a person having ordinary skill in the art to modify Nikkanen and Wadia to turn off the airflow outside of these times when deicing is not needed.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Nikkanen does not disclose the air outputted by the exhaust means being within the gas path, Nikkaken was not relied upon to disclose this limitation.  Relatedly, regarding the statement that “Ireland is relied upon for allegedly teaching a turbofan engine and does not remedy the above-noted deficiencies of Nikkanen”, the turbofan engine is not the only limitations that Ireland teaches, as the rejection states that Ireland also teaches the duct wall forming a gas path upstream of a fan area, since Figure 8 shows array 144 being positioned in a gas path upstream of fan 143.  Since the CVG arrays of Ireland has jet fluid injection ports, fluid exiting those ports are released into a gas path upstream of fan 143.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642